                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      JENNIFER VENEZIA,
                                                                                       Case No. 19-cv-06760-PJH
                                  8                   Plaintiff,

                                  9             v.                                     ORDER GRANTING PLAINTIFF'S
                                                                                       MOTION TO REMAND
                                  10     MUIR WOOD, LLC, et al.,
                                                                                       Re: Dkt. No. 13
                                  11                  Defendants.

                                  12
Northern District of California
 United States District Court




                                  13         Plaintiff Jennifer Venezia’s (“plaintiff”) motion for remand came on for hearing
                                  14   before this court on December 11, 2019. Plaintiff appeared through her counsel, Steven
                                  15   Kesten and Steven Sattler. Defendants Muir Wood Adolescent & Family Services, LLC
                                  16   (“defendant Muir Wood Adolescent LLC”), Muir Wood LLC (“defendant Muir Wood LLC”),
                                  17   Scott Sowle (“defendant Sowle”), and Bryan Bowen (“defendant Bowen”) (collectively,
                                  18   “defendants”) appeared through their counsel, Annie Lau. Having read the papers filed
                                  19   by the parties and carefully considered their arguments and the relevant legal authority,
                                  20   and good cause appearing, the court hereby GRANTS plaintiff’s motion to remand for the
                                  21   reasons provided below and at the hearing. Correspondingly, the court TERMINATES
                                  22   without decision defendants’ respective motions to dismiss (Dkt. 7-10).
                                  23                                        BACKGROUND

                                  24         On September 10, 2019, plaintiff initiated this action against defendants in Marin
                                  25   County Superior County. Dkt. 1, Ex. A. (Compl.). In her complaint, plaintiff alleges
                                  26   various tort and employment-related claims arising out of defendants’ purportedly
                                  27   inducing her to leave Illinois for employment in Marin County and subsequent
                                  28   discrimination on the basis of her medical conditions. On October 25, 2019, shortly after
                                  1    this action’s removal on October 18, 2019, defendants filed four respective motions to
                                  2    dismiss for failure to state a claim under Rule 12(b)(6). Dkt. 7-10. On November 8,
                                  3    2019, plaintiff filed the instant motion to remand. Dkt. 13.
                                  4           Defendants filed their notice of removal on the basis of diversity jurisdiction under
                                  5    Title 28 U.S.C. § 1332. Dkt. 1. In it, they assert various jurisdictional facts that are
                                  6    dispositive of the instant motion to remand. In particular, defendants offer testimonial
                                  7    evidence that defendant Muir Wood Adolescent LLC and defendant Muir Wood LLC are,
                                  8    and at the time of removal were, California limited liability companies with their principal
                                  9    places of business in Sonoma County. Dkt. 1-5 ¶¶ 3, 5. They further assert that
                                  10   defendant Sowle and defendant Bowen are, and at the time of removal were, citizens of
                                  11   California. Dkt. 1-4 ¶ 3; Dkt. 1-3 ¶ 3. At oral argument, counsel for defendants did not
                                  12   dispute these assertions.
Northern District of California
 United States District Court




                                  13          Since this action’s removal, plaintiff has filed a joint stipulation to continue the
                                  14   hearing on defendants’ motions to dismiss (Dkt. 12), two combined oppositions in
                                  15   response to such motions (Dkt. 16 and Dkt. 17), and two filings in connection with the
                                  16   instant motion (Dkt. 13 and Dkt. 20).
                                  17                                            DISCUSSION

                                  18          A.     Legal Standard
                                  19          A federal district court has original jurisdiction over all civil actions where the

                                  20   amount in controversy exceeds $75,000 and is between citizens of different states. 28

                                  21   U.S.C. § 1332(a)(1) (“The district courts shall have original jurisdiction of all civil actions

                                  22   where the matter in controversy exceeds the sum or value of $75,000, exclusive of

                                  23   interest and costs, and is between . . . citizens of different States”). As a general matter,

                                  24   a defendant may remove an action to federal court if such court would have original

                                  25   jurisdiction over such action. 28 U.S.C. § 1441(a) (“Except as otherwise expressly

                                  26   provided by Act of Congress, any civil action brought in a State court of which the district

                                  27   courts of the United States have original jurisdiction, may be removed by the defendant

                                  28   or the defendants, to the district court of the United States for the district and division
                                                                                      2
                                  1    embracing the place where such action is pending.”).

                                  2           Title 28 U.S.C. § 1441(b)(2), however, provides that an action may not be

                                  3    removed solely on diversity grounds if any served defendant to such action is a citizen of

                                  4    the forum state. 28 U.S.C. § 1441(b)(2) (“A civil action otherwise removable solely on the

                                  5    basis of the jurisdiction under section 1332(a) of this title may not be removed if any of

                                  6    the parties in interest properly joined and served as defendants is a citizen of the State in

                                  7    which such action is brought.”); Spencer v. U.S. Dist. Court for N. Dist. of Ca., 393 F.3d

                                  8    867, 870 (9th Cir. 2004) (“It is thus clear that the presence of a local defendant at the

                                  9    time removal is sought bars removal.”) (citing Title 28 U.S.C. § 1441(b)). The Ninth

                                  10   Circuit has remarked that this subsection, also known as “the forum defendant” rule,

                                  11   “reflects the belief that federal diversity jurisdiction is unnecessary because there is less

                                  12   reason to fear state court prejudice against the defendants if one or more of them is from
Northern District of California
 United States District Court




                                  13   the forum state.” Spencer, 393 F.3d at 870 citing Erwin Chemerinsky, Federal Jurisdiction

                                  14   § 5.5, at 345 (4th ed. 2003). The Ninth Circuit has further remarked that “[t]he forum

                                  15   defendant rule of 28 U.S.C. § 1441(b) is only applicable at the time a notice of removal is

                                  16   filed.” Id. at 871.

                                  17          A removing party’s failure to comply with Title 28 U.S.C. § 1441(b)(2) is a

                                  18   procedural defect, not a jurisdictional one. Lively v. Wild Oats Markets, Inc., 456 F.3d

                                  19   933, 939 (9th Cir. 2006) (“[Title 28 U.S.C.] §1441(b) confines removal on the basis of

                                  20   diversity jurisdiction to instances where no defendant is a citizen of the forum state. As

                                  21   explained below, we hold that this additional limitation on diversity-based removal

                                  22   jurisdiction is a procedural, or non-jurisdictional, rule.”). Given the procedural nature of

                                  23   such defect, a plaintiff may waive her ability to challenge it. Lively v. Wild Oats Markets,

                                  24   Inc., 456 F.3d 933, 942 (9th Cir. 2006) (“We hold that the forum defendant rule embodied

                                  25   in § 1441(b) is a procedural requirement, and thus a violation of this rule constitutes a

                                  26   waivable non-jurisdictional defect subject to the 30–day time limit imposed by §

                                  27   1447(c).”).

                                  28          Courts have acknowledged that a plaintiff may waive her ability to challenge a
                                                                                     3
                                  1    procedural defect in removal when, following removal, a plaintiff participates in certain

                                  2    “affirmative conduct or unequivocal assent of a sort which would render it offensive to

                                  3    fundamental principles of fairness to remand.” Barahona v. Orkin, 2008 WL 4724054, at

                                  4    *3 (C.D. Cal. Oct. 21, 2008); Alarcon v. Shim Inc., 2007 WL 2701930, at *2 (N.D. Cal.

                                  5    Sept. 13, 2007) (“The type of post-removal conduct that has been held to constitute

                                  6    waiver of the right to remand is affirmative conduct or unequivocal assent of a sort which

                                  7    would render it offensive to fundamental principles of fairness to remand”).

                                  8           B.     Analysis
                                  9           Here, defendants removed this action from Marin County Superior Court in

                                  10   violation of Title 28 U.S.C. § 1441(b)(2) because they are all citizens of the action’s forum

                                  11   state, California. Defendants do not dispute such violation. At oral argument, counsel for

                                  12   defendants characterized the removal as an oversight and acknowledged that there was
Northern District of California
 United States District Court




                                  13   no basis to remove the case. As a result, the court finds that defendants’ removal was

                                  14   procedurally improper in the first instance.

                                  15          Despite their conceded mistake, defendants contest that plaintiff waived her ability

                                  16   to challenge removal on grounds of her “affirmative” litigation conduct in this court. The

                                  17   court disagrees. Plaintiff’s post-removal conduct in this action—a joint stipulation to

                                  18   continue a hearing, oppositions to defendants’ motions to dismiss, and the instant motion

                                  19   to remand—did not avail her to the benefits or strategic advantages necessary to support

                                  20   a finding of “unequivocal assent” that “would render it offensive to fundamental principles

                                  21   of fairness to remand.” Alarcon, 2007 WL 2701930, at *2. To the contrary, to protect her

                                  22   rights, plaintiff was required to file her oppositions to defendants’ motions to dismiss,

                                  23   which the court notes were filed within only a week of removal. Moreover, the court

                                  24   cannot find that plaintiff somehow assented to this court’s subject matter jurisdiction by

                                  25   virtue of filing the instant motion, which sought remand to state court. Lastly, the fact

                                  26   that plaintiff filed a stipulation with this court to continue a hearing by two weeks—which

                                  27   defendants mutually agreed to—is of no moment here. In short, the court finds that

                                  28   defendants improperly removed this action and plaintiff did not waive her right to
                                                                                      4
                                  1    challenge such defect.

                                  2                                         CONCLUSION

                                  3          The court GRANTS plaintiff’s motion to remand and REMANDS this action to the

                                  4    Marin County Superior Court. The court further TERMINATES without decision

                                  5    defendants’ motions to dismiss (Dkt. 7-10).

                                  6          IT IS SO ORDERED.

                                  7    Dated: December 23, 2019

                                  8                                                  /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  9                                                  United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     5
